*196
ORDER

PER CURIAM.
AND NOW, this 20th day of August, 2012, the order of the Court of Common Pleas of Lehigh County denying appellant’s second request for collateral relief is hereby AFFIRMED, as appellant’s petition is time-barred.
A PCRA petition must be filed within one year of the date judgment becomes final, unless a petitioner alleges and proves one of the following:
(i) the failure to raise the claim previously was the result of interference by government officials with the presentation of the claim in violation of the Constitution or laws of this Commonwealth or the Constitution or laws of the United States;
(ii) the facts upon which the claim is predicated were unknown to the petitioner and could not have been ascertained by the exercise of due diligence; or
(iii) the right asserted is a constitutional right that was recognized by the Supreme Court of the United States or the Supreme Court of Pennsylvania after the time period provided in this section and has been held by that court to apply retroactively.
42 Pa.C.S. § 9545(b)(1). Furthermore, “[a]ny petition invoking an exception ... shall be filed within 60 days of the date the claim could have been presented.” Id., § 9545(b)(2). Because these “timeliness requirements are mandatory and jurisdictional in nature, no court may properly disregard or alter them in order to reach the merits of the claims raised in a PCRA petition that is filed in an untimely manner.” Commonwealth v. Murray, 562 Pa. 1, 753 A.2d 201, 203 (2000) (citations omitted).
Here, appellant cannot prove an exception to the PCRA time-bar. Information related to trial counsel’s disciplinary issues was publicly available for years, including when appellant’s first PCRA petition was being prepared. As these facts were easily discoverable and in the public record for longer than 60 days before this petition was filed, the petition is time-barred, and we lack jurisdiction to address the merits.
Jurisdiction relinquished.
Justice ORIE MELVIN did not participate in the decision of this case.
Chief Justice CASTILLE files a concurring statement.
Justice McCAFFERY files a concurring statement.
Justice SAYLOR does not wholly agree with the terms of the per curiam order and, therefore, would simply enter a per curiam affirmance.